DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

ABSTRACT
A lens arrangement (200) for a camera device, the lens arrangement (200)
comprising: a lens member (100) comprising a barrel (104) enclosing a lens
unit (106) and extending along a longitudinal lens member axis (A), a lens
holder (202) comprising a wall surrounding a cavity, wherein the lens member
is at least partly inserted into the cavity, wherein the barrel (104) of the lens
member (100) defines a channel (102) which extends inside a wall section of
the barrel (104) of the lens member (100) in parallel with the longitudinal lens
member axis (A) and which has a first end opening facing a field of view of

comprises an emitter (110) arranged to emit electromagnetic radiation to an
area located in the field of view of the lens arrangement (200) via the channel
(102) and the first end opening.



Response to Arguments
In regards to amendments (filed 1/19/2022), applicant’s arguments (filed 1/19/2022, pages 6-7) have been fully considered and are persuasive.  Accordingly, the 103 rejection of claims 1-3, 5, 8, and 10-13 have been withdrawn by examiner.

Reasons for Allowance/Examiner’s Comments
Claims 1-3 and 5-14 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a lens arrangement comprising “an image sensor arranged at a bottom of the cavity, wherein the image sensor is faced towards the lens unit”, along with other claim limitations, is not disclosed or suggested 
Specifically regarding the allowability of amended independent claim 13:  The prior art of record does not disclose or suggest a camera device comprising “an image sensor arranged at a bottom of the cavity, wherein the image sensor is faced towards the lens unit”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Specifically regarding the allowability of amended independent claim 14:  The prior art of record does not disclose or suggest a lens arrangement comprising “wherein the lens arrangement further comprises a connector providing a communication between the emitter and the second end opening of the channel”, along with other claim limitations, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872